Exhibit 10.3

 

LOGO [g629988logo.jpg]

2013 RESTRICTED STOCK UNIT AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on
November 12, 2013 (the “Grant Date”) granted you a restricted stock unit award
pursuant to the 2003 OfficeMax Incentive and Performance Plan (the “Plan”).
Capitalized terms used but not defined in this 2013 Restricted Stock Unit Award
Agreement (the “Agreement”) have the meanings given to them in the Plan. This
award is subject to federal and local law and the requirements of the New York
Stock Exchange.

 

1. Restricted Stock Units

You have been granted 1,199,616 restricted stock units subject to the provisions
and restrictions contained in the Plan and this Agreement (the “Restricted Stock
Units”).

 

2. Vesting

 

  a. Normal Vesting. The Restricted Stock Units will vest on the third
anniversary of the Grant Date, provided that you are continuously employed by
the Company or any Subsidiary from the Grant Date until the third anniversary of
the Grant Date (the “Vesting Period”).

 

  b. Effect on Vesting of Separation from Service. Notwithstanding paragraph
2(a) above, the following rules will apply if you separate from service with the
Company and its Subsidiaries during the Vesting Period:

 

  i) Death or Disability. If you separate from service with the Company and its
Subsidiaries due to death or Disability, the Restricted Stock Units will vest on
the date of such separation from service. As used herein, the term “Disability”
shall have the meaning set out in the Employment Agreement between you and the
Company dated as of November [X], 2013 (the “Employment Agreement”). The
determination of Disability must be final under the Employment Agreement prior
to the date on which payment of vested Restricted Stock Units due to your
separation from service would otherwise be required pursuant to Section 4 below
in order to be recognized under this Agreement. This definition of “Disability”
applies in lieu of the definition set out in the Plan.

 

  ii)

Separation from Service without Cause or for Good Reason Prior to Change in
Control. In the event of your separation from service with the Company and its
Subsidiaries without Cause or your separation from service with the Company and
its Subsidiaries for Good Reason, in either case prior to the effective date of
a Change in Control, you will vest in a



--------------------------------------------------------------------------------

  pro rata portion of the Restricted Stock Units on the date of your separation
from service. The number of Restricted Stock Units that will vest under the
immediately prior sentence shall be determined by multiplying the total number
of Restricted Stock Units by a fraction, the numerator of which is the total
number of calendar days during which you were employed by the Company and its
Subsidiaries during the period beginning on the Grant Date and ending on the
date of your separation from service and the denominator of which is 1095,
rounded up to the nearest whole number of Restricted Stock Units (as necessary).

 

  iii) Separation from Service without Cause or for Good Reason Following Change
in Control. In the event of your involuntary separation from service with the
Company and its Subsidiaries without Cause or your separation from service with
the Company and its Subsidiaries for Good Reason, in either case within 12
months after the effective date of a Change in Control, the Restricted Stock
Units will fully vest on the date of your employment termination. In the event
of your involuntary separation from service with the Company and its
Subsidiaries without Cause or your separation from service with the Company and
its Subsidiaries for Good Reason, in either case more than 12 months after the
effective date of a Change in Control, the treatment specified in paragraph
2(b)(ii) above shall apply to the Restricted Stock Units. However, in either
case, if the Restricted Stock Units are not assumed, substituted or otherwise
continued on an equivalent basis by the surviving entity in the Change in
Control, the Restricted Stock Units shall become fully vested on the effective
date of the Change in Control and shall represent the right to receive the
applicable Change in Control transaction consideration (if any) on the same
basis as holders of Company common stock at the time of payment specified in
Section 4 below.

 

  iv) Separation from Service. Except as provided otherwise in paragraph
2(b)(i), (ii), or (iii) above, upon your separation from service with the
Company and its Subsidiaries you will immediately forfeit all of your Restricted
Stock Units that are not vested on the date of such separation from service.

 

  v) Definitions. As used herein, the terms “Cause”, “Good Reason” and “Change
in Control” shall have the meanings set out in the Employment Agreement (except
as provided otherwise in Section 10 below).

 

  d. No Other Special Vesting Rights. The provisions of Section 24.1 of the Plan
with respect to change in control do not apply to your Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Restricted Stock Units. Upon the issuance of shares
of the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.

 

4. Payment

The vested portion of the Restricted Stock Units shall be paid to you within 30
days following the date of your separation from service (subject to delay
pursuant to Section 10(b)). You will forfeit the remaining unvested portion of
the Restricted Stock Units (if any) on the date on which payment of is made to
you pursuant to the preceding sentence.

The Company will make payment by issuing to you and registering in your name a
certificate or certificates for (or evidencing in book entry or similar account)
a number of shares of the Common Stock equal to the number of Restricted Stock
Units that became payable on the applicable date specified above. Such shares
will not be subject to any restrictions under this Agreement, but may be subject
to certain restrictions under applicable securities laws.

 

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Restricted Stock Units
(the “Required Tax Payments”). You shall be required to make payment to the
Company of all Social Security and Medicare taxes due with respect to your
Restricted Stock Units by check at such time as the Company is required to
withhold such taxes. Unless you make other arrangements with the consent of the
Company, all other Required Tax Payments will be satisfied by the Company
withholding Shares otherwise to be delivered to you, having a Fair Market Value
on the date the tax is to be determined, sufficient to make the Required Tax
Payments. The Company will withhold the whole number of Shares sufficient to
make the Required Tax Payments and will make a cash payment to you for the
difference between the Fair Market Value of the Shares withheld and the Required
Tax Payments on the payment date specified in Section 4 above (but if this would
cause adverse accounting then the Company will withhold one less Share and you
must pay in cash the additional withholding).

 

6. Transferability of Restricted Stock Units

Your Restricted Stock Units may not be sold, pledged, assigned or transferred in
any manner; any such purported sale, pledge, assignment or transfer shall be
void and of no effect.

 

3



--------------------------------------------------------------------------------

7. Conformity with Plan

Your Restricted Stock Units are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan which is incorporated
herein by reference. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan except as expressly
provided otherwise in this Agreement. The Committee reserves its right to amend
or terminate the Plan at any time without your consent; provided, however, that
your Restricted Stock Units shall not, without your written consent, be
adversely affected thereby (except to the extent the Committee reasonably
determines that such amendment or termination is necessary or appropriate to
comply with applicable law or the rules or regulations of any stock exchange on
which the Company’s stock is listed or quoted). All interpretations and
determinations of the Committee or its delegate shall be final, binding and
conclusive upon you and your legal representatives with respect to any question
arising hereunder or under the Plan or otherwise, including guidelines, policies
or regulations which govern administration of the Plan. By acknowledging this
Agreement, you agree to be bound by all of the terms of the Plan and acknowledge
availability and accessibility of the Plan document, the Plan Prospectus, and
either the Company’s latest annual report to shareholders or annual report on
Form 10-K on the Plan and/or Company websites. You understand that you may
request paper copies of the foregoing documents by contacting the Company’s
Director, Executive Compensation & International Compensation and Benefits.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Stock Units is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no shares may be issued unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards of
any exchange or self-regulatory organization on which the Common Stock of the
Company is listed, and any applicable federal or state laws; and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company. The Company shall
have no liability to deliver any shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state, federal, and foreign laws (including,
without limitation and if applicable, the requirements of the Securities Act of
1933), and any applicable requirements of any securities exchange or similar
entity. The Committee shall be permitted to amend this Agreement in its
discretion to the extent the Committee determines that such amendment is
necessary or desirable to achieve compliance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the guidance thereunder.

 

4



--------------------------------------------------------------------------------

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Restricted Stock Units are also subject to your complying with and not
breaching the non-compete, confidentiality, and non-solicitation covenants in
the Employment Agreement.

 

10. Compliance with Section 409A

 

  a. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury regulations and
other guidance thereunder (collectively, “Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A and any such exemption thereunder. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.

 

  b. Compliance with Section 409A shall include the following: (i) any
provisions of this Agreement that provide for payment of compensation that is
subject to Section 409A and that has payment triggered by your separation from
service shall be deemed to provide for payment that is triggered only by your
“separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of such Section 409A Separation from Service or in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Treasury Regulation Section 1.409A-1(i)),
such compensation triggered by such Section 409A Separation from Service shall
be paid to you six months following the date of such Section 409A Separation
from Service (provided, however, that if you die after the date of such
Section 409A Separation from Service, this six month delay shall not apply from
and after the date of your death), and (iii) to the extent necessary to comply
with Section 409A, the definition of change in control that applies under
Section 409A shall apply under this Agreement to the extent that it is more
restrictive than the definition of Change in Control that would otherwise apply.
You acknowledge and agree that the Company has made no representation regarding
the tax treatment of any payment under this Agreement and, notwithstanding
anything else in this Agreement, that you are solely responsible for all taxes
due with respect to any payment under this Agreement.

 

5



--------------------------------------------------------------------------------

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Restricted Stock Units shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Restricted Stock Units
or this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Restricted Stock Units as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Restricted Stock Units that are then subject to restrictions as
provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, and HRIM

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be

 

6



--------------------------------------------------------------------------------

deemed to have been duly given when personally delivered (addressed as specified
above) or when enclosed in a properly sealed envelope (addressed as specified
above) and deposited, postage prepaid, with the U.S. postal service or an
express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Restricted Stock Units in full satisfaction of
any and all obligations of the Company to grant equity compensation awards to
you as of the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

 

Acknowledged: /s/ Roland C. Smith Roland C. Smith

Date: 11/13/13

 

7